Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 22, 26, 28, 30, 31, 32, 34, 37, 39, 40  is/are rejected under 35 U.S.C. 103 as being unpatentable over Villanen , J., Mobile broadband antennas, Simposium Nacional de la Unión Científica Internacional de la Radio (URSI), Gandía, October 20, 2005 (“Villanen” or “V”) (made of record by Applicant).
Regarding claim 21, V teaches a stand-alone component for a radiating system of a wireless device (that of fig 2 and fig 3), the stand-alone component comprising: first (GSM 1800/1900 antenna) and second electrically-unconnected conductive structures (GSM 850/900 antenna), the first electrically- unconnected conductive structure comprising first and second conductive parts connected by at least one conductive element (the uppermost part shown in fig 3 is connected to the lowermost part by the middle part), wherein each of the first and second electrically-unconnected conductive structures entirely fits inside a volume smaller than L*/8000, L being the longest free-space operating wavelength of the stand-alone component (the entire antenna volume 
V fails to teach that the first and second electrically-unconnected conductive structures are embedded in a unitary dielectric support.
However, it was old and well-known to embed antennas within a dielectric.
Therefore, it would have been obvious to provide that the first and second electrically-unconnected conductive structures are embedded in a unitary dielectric support.
The motivation would have been to provide support and protection for the antenna.
Regarding claim 32, V teaches the limitations found in claim 21 regarding the claimed stand-alone component. In addition V teaches a ground plane layer (fig 2) and a communication module (the device is an antenna). 
V fails to teach a tracking or navigation device comprising: a display; a processing module; a memory module. 
However, a tracking or navigation device comprising: a display; a processing module; a memory module was old and well-known.
Therefore, it would have been obvious to provide V’s antenna within such.
The motivation would have been to provide the device with V’s small antennas, in order to save space and reduce size.
Regarding claims 22 and 34, V teaches a third electrically-unconnected conductive structure (the portion below the 50Ohm feed in fig 3).

Regarding claim 28, V teaches that the stand-alone component provides operation at first and second frequency regions of operation (gsm 1800/1900 and 850/900).
Regarding claims 30 and 39, V teaches that the first and second electrically-unconnected conductive structures are electrically connected by external circuitry (both have feeds).
Regarding claims 31 and 40, V teaches that the external circuitry is connected to a radiofrequency system (they are feeds).

Allowable Subject Matter
Claim 23-25, 27, 29, 33, 35, 36, 38 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRAHAM P SMITH/Primary Examiner, Art Unit 2845